ORDER
PER CURIAM.
On consideration of the affidavit of Thomas P. Liniak, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from the Office of Bar Counsel dated December 14, 2005, advising the Court that Bar Counsel does not note an exception to the report and recommendation of the Board on Professional Responsibility, it is this 29th day of December, 2005
ORDERED that the said Thomas P. Liniak, is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, nunc pro tunc to August 8, 2005, the date of respondent’s disbarment in Maryland. It is
FURTHER ORDERED that the reciprocal matter be dismissed as moot without prejudice to the Bar Counsel reinstating a reciprocal discipline based proceeding if respondent seeks reinstatement to the District of Columbia Bar while his Maryland disbarment is still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14(g), with which respondent appears to have complied, and § 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.